Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 2-21, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed August 17, 2021. Claim 1 cancelled. Claims 2-21 presented for Examination. Applicant’s amendment has been fully considered and entered
Priority
3.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 08/02/2021 but claims the benefit of U.S. application number 16/861001 filed on 04/28/2020 and U.S. provisional application number 62/839,815 filed on 04/29/2019.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/25/2022 and 11/18/21 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.



Double Patenting
5.       Claim 1 rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 11113952 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dixon (US 2016/0116343 A1) (hereinafter Dixon) in view of Baldwin (US 2002/0175815 A1) (hereinafter Baldwin).

               Regarding claim 2, Dixon discloses a monitoring system that is configured to monitor a property (Fig. 1, paragraph 30, device 10 include one or more sensors 12, a user-interface component 14, network interface 18, high-power processor 20, low-power processor 22, passive infrared (PIR) sensor 24), the monitoring system comprising: 
a monitoring server configured to: receive, from a passive infrared (PIR) sensor at the property (paragraph 0038, detect presence of a human using the PIR sensor 24), PIR data that represents motion within an area of the property, wherein the motion triggered a detection event based on the motion satisfying a first set of motion detection criteria (Fig. 1, paragraph 003, use an occupancy sensor (e.g., a passive infrared (PIR) sensor) to sense the presence of the human, paragraph 0031, sensors 12, detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, and device 10 includes one or more primary sensors and one or more secondary sensors, Abstract, receiving a first set of sensor measurements acquired by a passive infrared (PIR) sensor); 
receive, from an auxiliary sensor at the property, auxiliary sensor data that represents an attribute of the area of the property (paragraph 0069, smart night light 65 houses an occupancy sensor, such as an ultrasonic or passive IR sensor, and ambient light sensor, such as a photoresistor or a single-pixel sensor and occupancy sensor detecting the presence of a person in the room); 
evaluate the first set of motion detection criteria based on the PIR data and the auxiliary sensor data (Abstract, adjusting a threshold that indicate presence of living being based on first set of sensor measurements, paragraph 007, determine threshold for detecting presence of human being based on collected sensor measurements).
Dixon specifically fails to disclose determine a second set of motion detection criteria based on evaluating the first set of motion detection criteria.
In analogous art, Baldwin discloses determine a second set of motion detection criteria based on evaluating the first set of motion detection criteria (paragraph 0023, sensor signals detected by sensor 104 and PIR sensor 106, to determine occupancy of a monitored area, para 35, comparison of the detection result from the PIR sensor signals and the detection result from the microwave sensor signals to determine, paragraph 0027, Occupancy Motion Sensors employ PIR technology, both technologies (e.g., PIR and microwave) detect alarm thresholds, or which satisfy signal signature comparison criteria, before security sensor provides an alarm output, paragraph 0031, evaluate signals to determine signals representing PIR energy and microwave energy have characteristics representative of motion detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detect the presence of living being when at least one of the set of sensor measurements exceeds the threshold disclosed by Dixon to use motion or occupancy sensor which includes PIR sensor and other sensor to control activation and deactivation of devices as taught by Baldwin to determine the conditions of senors and infrared energy detection signals as indicating occupancy or vacancy of the monitored area by comparing the signals to respective threshold levels avoid erroneous occupancy detection [Baldwin, paragraph 0018].
	Regarding claim 3, Dixon discloses the monitoring system of claim 2, wherein evaluating the first set of motion detection criteria comprises: classifying, based on the auxiliary sensor data, an object of interest in the area of the property; and determining, based on the PIR data, that the triggered detection event does not correspond to the object of interest (Fig. 1, paragraph 003, use occupancy sensor (e.g., passive infrared (PIR) sensor) to sense presence of human, paragraph 0031, sensors 12, detect various properties such as acceleration, temperature, proximity, external motion, device motion, and device 10 includes one or more primary sensors and one or more secondary sensors, para 88, intelligence will be used to consider occupant's response to alarms when they go off and make inferences about user's patterns over time).
Regarding claim 4, Dixon discloses the monitoring system of claim 3, wherein classifying the object of interest in the area of the property comprises: classifying, using a machine learning algorithm trained to identify objects of interest, an object represented by the auxiliary sensor data as an object of interest (para 77, system use rules-based inference engines or artificial intelligence techniques that draw useful conclusions from the sensed information, para 79, detect occupant is moving toward the currently settled location of the occupant (e.g., using sensors and/or by smart-home sensors along with rules-based inferencing/ artificial intelligence techniques)).
Regarding claim 5, Dixon disclose the monitoring system of claim 2, wherein evaluating the first set of motion detection criteria comprises: classifying, based on the auxiliary sensor data, an object of non-interest in the area of the property; and determining, based on the PIR data, that the triggered detection event corresponds to the object of non-interest (para 107,  processing engine 86  include challenges/ rules/compliance/rewards paradigm 120d  informs user of challenges, competitions, rules, compliance regulations and/or rewards that uses operation data to determine whether a challenge has been met).
Regarding claim 6, Dixon disclose the monitoring system of claim 5, wherein classifying the object of non-interest in the area of the property comprises: classifying, using a machine learning algorithm trained to identify objects of non-interest, an object represented by the auxiliary sensor data as an object of non-interest para 79, detect occupant is moving toward the currently settled location of the occupant (e.g., using sensors and/or by smart-home sensors along with rules-based inferencing/ artificial intelligence techniques).
Regarding claim 7, Dixon disclose the monitoring system of claim 2, wherein evaluating the first set of motion detection criteria comprises: determining, based on the auxiliary sensor data, an expected time of motion detection of an object of interest; determining, based on the PIR data, a time of the triggered detection event; and determining that the time of the triggered detection event was later than the expected time of motion detection of the object of interest (para 72, alarm triggered upon receiving an occupancy, motion, heat, sound, etc., para 84, occupancy-sensitive environmental controls that triggered by motion, vibrations, or other disturbances).
Regarding claim 8, Dixon disclose the monitoring system of claim 2, wherein determining the second set of motion detection criteria comprises processing the PIR data and the auxiliary sensor data using a machine learning algorithm trained to generate motion detection criteria (para 77, system use rules-based engines or artificial intelligence techniques draw useful conclusions from sensed information, para 111, PIR sensor 24 use threshold 144 to detect presence of human, sensors output high sensor values to trigger occupied state in response to presence of occupant, paragraph 0031, device 10 includes primary sensors and one or more secondary sensor).
Regarding claim 9, Dixon disclose the monitoring system of claim 2, wherein the monitoring server is configured to: obtain environmental data indicating a particular environmental condition at the property; and determine the second set of motion detection criteria based on the environmental data, the second set of motion detection criteria being designated for use when an environmental condition at the property matches the particular environmental condition at the property, selecting to obtain the auxiliary sensor data from one or more auxiliary sensors of the plurality of auxiliary sensors (paragraph 0031, sensors 12, detect various properties such as acceleration, temperature, humidity, water, and use temperature sensor(s), humidity sensor(s), hazard-related sensor(s) or other environmental sensor(s), accelerometer, paragraph 0086, sensing systems are configured to detect sounds, vibrations, RF emissions, or other detectable environmental signals or "signatures").
Regarding claim 10, Dixon disclose the monitoring system of claim 9, wherein the particular environmental condition comprises one or more of a lighting level, a temperature, a time of day, a day of year, a season, or a weather condition (paragraph 0045, detects ambient climate characteristics (e.g., temperature, humidity), paragraph 0031, sensors 12, detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion).
Regarding claim 11, Dixon disclose the monitoring system of claim 2, wherein determining the second set of motion detection criteria comprises setting a motion detection sensitivity in one or more segments of a field of view of the PIR sensor data (paragraph 0038, detect presence of a human using the PIR sensor 24, Fig. 1, paragraph 003, use occupancy sensor (e.g., passive infrared (PIR) sensor) to sense presence of human, Abstract, receiving first set of sensor measurements acquired by a passive infrared (PIR) sensor).
Regarding claim 12, Dixon disclose the monitoring system of claim 2, wherein determining the second set of motion detection criteria comprises: analyzing the auxiliary sensor data to generate a model of a scene within a field of view of the PIR sensor view (paragraph 0038, PIR sensor 24 passive infrared sensor that measures infrared (IR) light radiating from objects in its field of view and detect the Infrared radiation emitted from an object); the model comprising two or more spatial segments; classifying an object within the scene as a background object (paragraph 0100, identified pests, such as name, type, description, location, quantity, etc., paragraph 0108, determine a characteristic of the environment near the device (e.g., outside a structure that the device is enclosed in) and identify statistical or environmental conditions); identifying an associated spatial segment where the background object is located in the scene; and reducing a motion detection sensitivity of the associated spatial segment (paragraph 0092, unique signatures of occupants are used to track individual occupants' movement throughout smart-home environment 30 and data aggregated and analyzed to identify patterns).
Baldwin also discloses PIR sensor 106 in this example includes an above normal number of optical fields of view (FOV) and  PIR sensor have one layer of fields of view and also employed in sensor 100 have multiple layers of fields of view [0023].
Regarding claim 13, Dixon disclose the monitoring system of claim 2, wherein the auxiliary sensor comprises one or more of an infrared camera or a visible light camera, and the auxiliary sensor data comprises one or more images of the area of the property (paragraph 0030-0031, device use one or more sensors 12,  high-power processor 20, a low-power processor 22, passive infrared (PIR) sensor 24, light source 26, and the like, paragraph 0037, high-power processor 20 and low-power processor 22 include image recognition technology to identify particular occupants or objects).
Regarding claim 14, Dixon disclose the monitoring system of claim 2, wherein the auxiliary sensor comprises one or more of a light sensor, a structured light sensor, a time of flight sensor, a RADAR sensor, a Doppler RADAR sensor, a LIDAR sensor, or a microphone (paragraph 0031, sensors 12, detect various properties such as acceleration, temperature, proximity, external motion, device motion, light signals, accelerometer(s), microphone(s), optical sensors up to and including camera(s) (e.g., charged coupled-device or video cameras), continuous wave radar sensor(s), microwave sensor(s), tomographic motion sensor(s), vibration sensor(s), a combination of the aforementioned sensors).
Regarding claim 15, Dixon disclose the monitoring system of claim 2, wherein the PIR sensor has a first field of view and the auxiliary sensor has a second field of view, wherein the first field of view overlaps with the second field of view (paragraph 0038, PIR sensor 24 passive infrared sensor that measures infrared (IR) light radiating from objects in its field of view and detect the Infrared radiation emitted from an object), and wherein the monitoring server is configured to: map the auxiliary sensor data from an area of the second field of view to a corresponding area of the first field of view (paragraph 0031, device 10 includes one or more primary sensors and one or more secondary sensorser and primary sensor(s) sense data (e.g., sensing a temperature in thermostat or sensing smoke in a smoke detector), while secondary sensor(s) sense other types of data (e.g., motion, light or sound), paragraph 0091, sensors collects data from noise sensors, motion sensors (e.g., ultrasonic, IR, and optical), etc); and identify, based on the auxiliary sensor data mapped from the area of the second field of view to the corresponding area of the first field of view, an object that caused the triggered detection event (paragraph 0037, high-power processor 20 and low-power processor 22 include image recognition technology to identify particular occupants or objects, expected time of motion detection of the object of interest (para 72, alarm triggered upon receiving an occupancy, motion, heat, sound, etc., para 84, occupancy-sensitive environmental controls that triggered by motion, vibrations, or other disturbances).
Regarding claim 16, Dixon disclose the monitoring system of claim 2, wherein the first set of motion detection criteria and the second set of motion detection criteria each comprise one or more of a threshold PIR differential voltage or a threshold distance from the PIR sensor (para 77, system use rules-based engines or artificial intelligence techniques draw useful conclusions from sensed information, para 111, PIR sensor 24 use threshold 144 to detect presence of human, sensors output high sensor values to trigger occupied state in response to presence of occupant, paragraph 0031, device 10 includes primary sensors and one or more secondary sensor).
Regarding claim 17, Dixon disclose the monitoring system of claim 2 comprising a plurality of auxiliary sensors, wherein obtaining the auxiliary sensor data from the auxiliary sensor comprises: receiving data indicating an environmental condition at the property; and selecting, for activation, one or more of the plurality of auxiliary sensors based on the environmental condition at the property (paragraph 0031, sensors 12, detect various properties such as acceleration, temperature, humidity, water, and use temperature sensor(s), humidity sensor(s), hazard-related sensor(s) or other environmental sensor(s), accelerometer, paragraph 0086, sensing systems are configured to detect sounds, vibrations, RF emissions, or other detectable environmental signals or "signatures"); and activating the selected one or more auxiliary sensors to cause the selected one or more auxiliary sensors to generate the auxiliary sensor data (paragraph 0108, determine a characteristic of the environment near the device (e.g., outside a structure that the device is enclosed in) and identify statistical or environmental conditions).
Regarding claim 18, Dixon disclose the monitoring system of claim 2, wherein the monitoring server is configured to provide the second set of motion detection criteria to the PIR sensor (paragraph 0038, PIR sensor 24 passive infrared sensor that measures infrared (IR) light radiating from objects in its field of view and detect the Infrared radiation emitted from an object).
Regarding claim 19, Dixon disclose the monitoring system of claim 2, wherein the PIR sensor is configured to: obtain the second set of motion detection criteria from the monitoring server (paragraph 0038, detect presence of a human using the PIR sensor 24); and detect additional events based on determining that motion within the area of the property satisfies the second set of motion detection criteria (Abstract, receiving a first set of sensor measurements acquired by a passive infrared (PIR) sensor, Fig. 1, paragraph 003, use occupancy sensor (e.g., passive infrared (PIR) sensor) to sense presence of human).
Regarding claim 20, Dixon disclose a method, comprising: receiving, by a monitoring server and from a passive infrared (PIR) sensor at a property (Fig. 1, paragraph 30, device 10 include one or more sensors 12, a user-interface component 14, network interface 18, high-power processor 20, low-power processor 22, passive infrared (PIR) sensor 24), PIR data that represents motion within an area of the property, wherein the motion triggered a detection event based on the motion satisfying a first set of motion detection criteria (Fig. 1, paragraph 003, use an occupancy sensor (e.g., a passive infrared (PIR) sensor) to sense the presence of the human, paragraph 0031, sensors 12, detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, and device 10 includes one or more primary sensors and one or more secondary sensors, Abstract, receiving a first set of sensor measurements acquired by passive infrared (PIR) sensor); 
receiving, by the monitoring server and from an auxiliary sensor at the property, auxiliary sensor data that represents an attribute of the area of the property (paragraph 0069, smart night light 65 houses an occupancy sensor, such as an ultrasonic or passive IR sensor, and ambient light sensor, such as a photoresistor or a single-pixel sensor and occupancy sensor detecting the presence of a person in the room); 
evaluating, by the monitoring server, the first set of motion detection criteria based on the PIR data and the auxiliary sensor data (Abstract, adjusting a threshold that indicate presence of living being based on first set of sensor measurements, paragraph 007, determine threshold for detecting presence of human being based on collected sensor measurements).
Dixon specifically fails to disclose determining, by the monitoring server, a second set of motion detection criteria based on evaluating the first set of motion detection criteria.
In analogous art, Baldwin discloses determining, by the monitoring server, a second set of motion detection criteria based on evaluating the first set of motion detection criteria (paragraph 0023, sensor signals detected by sensor 104 and PIR sensor 106, to determine occupancy of a monitored area, para 35, comparison of the detection result from the PIR sensor signals and the detection result from the microwave sensor signals to determine, paragraph 0027, Occupancy Motion Sensors employ PIR technology, both technologies (e.g., PIR and microwave) detect alarm thresholds, or which satisfy signal signature comparison criteria, before security sensor provides an alarm output, paragraph 0031, evaluate signals to determine signals representing PIR energy and microwave energy have characteristics representative of motion detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detect the presence of living being when at least one of the set of sensor measurements exceeds the threshold disclosed by Dixon to use motion or occupancy sensor which includes PIR sensor and other sensor to control activation and deactivation of devices as taught by Baldwin to determine the conditions of senors and infrared energy detection signals as indicating occupancy or vacancy of the monitored area by comparing the signals to respective threshold levels avoid erroneous occupancy detection [Baldwin, paragraph 0018].
Regarding claim 21, Dixon disclose a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution (Fig. 1, paragraph 30, device 10 include one or more sensors 12, a user-interface component 14, network interface 18, high-power processor 20, low-power processor 22, passive infrared (PIR) sensor 24), cause the one or more computers to perform operations comprising: 
receiving, by a monitoring server and from a passive infrared (PIR) sensor at a property (paragraph 0038, detect presence of a human using the PIR sensor 24), PIR data that represents motion within an area of the property, wherein the motion triggered a detection event based on the motion satisfying a first set of motion detection criteria (Fig. 1, paragraph 003, use an occupancy sensor (e.g., a passive infrared (PIR) sensor) to sense the presence of the human, paragraph 0031, sensors 12, detect various properties such as acceleration, temperature, humidity, water, supplied power, proximity, external motion, device motion, and device 10 includes one or more primary sensors and one or more secondary sensors, Abstract, receiving a first set of sensor measurements acquired by a passive infrared (PIR) sensor); 
receiving, by the monitoring server and from an auxiliary sensor at the property, auxiliary sensor data that represents an attribute of the area of the property (paragraph 0069, smart night light 65 houses an occupancy sensor, such as an ultrasonic or passive IR sensor, and ambient light sensor, such as a photoresistor or a single-pixel sensor and occupancy sensor detecting the presence of a person in the room); 
evaluating, by the monitoring server, the first set of motion detection criteria based on the PIR data and the auxiliary sensor data (Abstract, adjusting a threshold that indicate presence of living being based on first set of sensor measurements, paragraph 007, determine threshold for detecting presence of human being based on collected sensor measurements).
Dixon specifically fails to disclose determining, by the monitoring server, a second set of motion detection criteria based on evaluating the first set of motion detection criteria.
In analogous art, Baldwin discloses determining, by the monitoring server, a second set of motion detection criteria based on evaluating the first set of motion detection criteria (paragraph 0023, sensor signals detected by sensor 104 and PIR sensor 106, to determine occupancy of a monitored area, para 35, comparison of the detection result from the PIR sensor signals and the detection result from sensor signals to determine, paragraph 0027, Occupancy Motion Sensors employ PIR technology, both technologies (e.g., PIR and microwave) detect alarm thresholds, or which satisfy signal signature comparison criteria, before security sensor provides an alarm output, paragraph 0031, evaluate signals to determine signals representing PIR energy and microwave energy have characteristics representative of motion detection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detect the presence of living being when at least one of the set of sensor measurements exceeds the threshold disclosed by Dixon to use motion or occupancy sensor which includes PIR sensor and other sensor to control activation and deactivation of devices as taught by Baldwin to determine the conditions of senors and infrared energy detection signals as indicating occupancy or vacancy of the monitored area by comparing the signals to respective threshold levels avoid erroneous occupancy detection [Baldwin, paragraph 0018].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689